IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LESLIE MARK STOVALL, D/B/A                           No. 69287
                  STOVALL & ASSOCIATES,
                                    Appellant,                                FILED
                                vs.
                  LETICIA RIVERA,                                              JUN 2 9 2016
                                    Respondent.                                        L4   liEMAN

                                                                               11(              U.
                                        ORDER DISMISSING APPEAL
                               Cause appearing, appellant's motion for a voluntary dismissal
                  of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                               It is so ORDERED.'



                                                                                     C.J.




                  cc:   Hon. Jerry A. Wiese, District Judge
                        Craig A. Hoppe, Settlement Judge
                        Stovall & Associates
                        Injury Lawyers of Nevada
                        Eighth District Court Clerk




                        1 In
                           light of this order, the May 23, 2016, order conditionally
                  imposing sanctions is vacated.



SUPREME COURT
         OF
      NEVADA


(()) 1947A    0                                                              Ito-ao3"1